MEMORANDUM **
William Guy, a California state prisoner, appeals pro se from the district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging deliberate indifference to his serious medical needs. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Toguchi v. Chung, 891 F.3d 1051, 1056 (9th Cir.2004), and we affirm.
The district court properly granted summary judgment in favor of defendant Orr because Guy failed to raise a triable issue as to whether Orr intentionally denied, delayed or interfered with medical treatment for Guy’s serious medical needs. See Hallett v. Morgan, 296 F.3d 732, 744 (9th Cir.2002) (explaining that prison officials manifest a deliberate indifference to a prisoner’s medical needs when they intentionally deny, delay or interfere with medical treatment).
The district court properly granted summary judgment in favor of defendant Howery because Guy failed to raise a triable issue as to whether Howery was aware of facts from which he could infer that Guy had serious medical needs. See Toguchi, 391 F.3d at 1057 (explaining that a prison official acts with deliberate indifference only if he knows of and disregards an excessive risk to inmate health and safety).
Guy’s remaining contentions are unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.